DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 1, 2022, which has been entered into the file.  
By this amendment, the applicant has newly added claims 15-16.  
Election/Restrictions
Applicant’s election without traverse of Species 8, Figures 5A-5C in the reply filed on December 1, 2022 is acknowledged.
Claims 4-9 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2022.  Claims 4-9 are drawn to non-elected species of Figure 6.  Claims 13-14 are drawn to non-elected species of Figures 1C and 4A-4B.  Claims 15-16 are drawn to non-elected species of Figures 2A and 2B.  
Claims 1-3, 10-12 remain pending in this application.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aperture unit”, “plurality of cavity gates” and “plurality of aperture gates” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “at least one aperture unit”, the phrase “a plurality of cavity gates” and the phrase “a plurality of aperture gates” that are confusing and indefinite.  It is not clear what considered to be the “aperture unit”.  The specification, including drawing, and claims fail to provide definite definition for this phrase.  It is not clear what considered to be the “a plurality of cavity gates.  The specification, including drawing, and claims fail to provide definite definition for this phrase.  It is not clear what considered to be the “a plurality of aperture gates”.  The specification, including drawing, and claims fail to provide definite definition for this phrase.  The specification of originally and the figures fail to provide a clear definition, (it is noted that the specification fails to disclose “cavity gates” and “aperture gates”), which make the scopes of the claims totally unclear.  
The phrase “desired cavity gate” and the phrase “desired image depth” recited in claims 1 and 2 are confusing and indefinite since it is not clear how to objectively define “desired”.  
Applicant is respectfully required to clarify and correct the claims to make the claims in comply with the requirements of 35 USC 112, first and second paragraphs.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Miyatake et al (PN. 5,539,579).
The claims are rejected under 35 USC 112, second paragraph, for the reasons stated above.  Since the scopes of the claims are unclear and indefinite, the claims can only be examined in the broadest interpretations.  
Miyatake et al teaches a projection display apparatus serves as the system for aperture extension and programmable optical depth modulation that is comprised of an arrangement (please see Figure 33) serves as the at least one field evolving cavity unit that including at least one aperture unit, a plurality of dichroic mirrors (32, 33 and 34) serves as the plurality of cavity gates and a plurality of  projection assemblies (38, 39 and 40) serves as the plurality of aperture gates that the plurality of cavity gates being optically integrated into at least one field evolving cavity and the plurality of aperture units being optically integrated into the at least one aperture unit, (please see Figure 33).   Miyatake et al teaches that the at least one optical path traversing between at least one cavity gate (32, 33 or 34) from the plurality of cavity gates and at least one aperture gate (38 or 39 or 40) from the plurality of aperture gates.  
It is within general level skill in the art to adjust the depth of the image by adjusting the optical length of at least one optical path.  
With regard to claim 2, Miyatake et al teaches the apparatus further comprises at least one emissive display (35, 36 or 37) that at least one emissive display being in optical communication with the at least one cavity gate (32, 33 or 34).  
With regard to claim 10, Miyatake et al teaches that each of the plurality of cavity gates (32, 33 or 34) being partially reflective and partially transmissive.  
With regard to claim 11, Miyatake et al teaches that each of the plurality of aperture gates (38, 39 or 40) being partially reflective.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake et al  as applied to claim 1 above, and further in view of US patent application publication by  Shestak et al (US 2008/0068329 A1) .
The apparatus taught by Miyatake et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, this reference does not teach explicitly to include a plurality of syncing sensors and control circuit.  But synchronization mechanism is well known in the art to synchronize between the image display (i.e. displayed at certain pixels of the display device) and operation of other optical element to achieve the desired optical function.  Specific demonstration disclosed by Shestak et al that includes display driver, serves as the sensor, which  receives image signal and sync signal to control the displaying of the image on the display and operation of barrier and/or backlight, (please see Figure 12) to achieve the desired viewing condition.  It would then have been obvious to apply the teachings of Shestak et al to modify the apparatus to include synchronization mechanism to optically communicate with the cavity gate and the aperture gate to control the synchronization between the image display and the operations of the gates.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake et al  as applied to claim 1 above, and further in view of US patent application publication by Ohishi et al (US 2003/0197944 A1) .
The apparatus taught by Miyatake et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 12, this reference does not teach explicitly to include an intra-cavity optical component that adjusts the length of at least one optical path by adjusting at least one optical property of the at least one optical path.  Ohishi et al in the same field of endeavor teaches a projection image display apparatus that wherein a hologram element (13) that bends and therefore changes the emission direction, (please see Figure 4, paragraph [0046]) that implicitly adjust the length of the optical path, (please see Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Ohishi et al to include hologram element to change the emission direction and therefore adjust the length of optical path to achieve desired viewing condition.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872